DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 4/7/2022 has been entered.  Claims 1-10 and 12-15 remain pending in the present application. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
Re. Applicant’s Remarks concerning the 35 USC 112(f) interpretation of the terms “first rolling mechanism” and “second rolling mechanism” in the prior action, the Examiner has considered the Remarks and finds them persuasive.  In other words, the Examiner agrees with the Applicant’s position that claims 1 and 12 impart some structure onto the first and second rolling mechanisms (e.g. rollably mating with the guide grooves, detachably mounted to the connecting portion, etc..) and therefore the terms will no longer be interpreted under 35 USC 112(f) for the purpose of prior art application in the action that follows. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slack US 2015/0266116 (hereinafter Slack) in view of Richardson US 5884361 (hereinafter Richardson).

    PNG
    media_image1.png
    705
    767
    media_image1.png
    Greyscale

Re. Cl. 1, Slack discloses: A displacing apparatus (38 and 26, Fig. 1 and 6), mounted to a calibration stand of an automobile assistance system and configured to carry a calibration member for calibrating one or more assistance 5sensors in the automobile assistance system (see Fig. 6, the device is configured to be used in the claimed intended use), the calibration member being movable along the displacing apparatus (see Fig. 1 and 6, the device is configured to be used with a calibration member rather than saw 24 and since 28 is movable relative to 38), the displacing apparatus comprising a guide rail (38, Fig. 6) and a displacing assembly (26, Fig. 6), a first guide groove (see annotated figure 11) and a second guide groove (see annotated figure 11) being formed on a pair of opposite surfaces of the guide rail (see annotated figure 11), 10the displacing assembly comprising a first rolling mechanism (56a, Fig. 8), a second rolling mechanism (56b, Fig. 8) and a connecting portion (26, Fig. 8), the first rolling mechanism and the second rolling mechanism being mounted to the connecting portion (see Fig. 8), the connecting portion being configured to carry the calibration member (see Fig. 8-11, the portion 26 is configured to carry the calibration member in the same way as it is shown carrying 28), the first rolling mechanism being rollably mated with the first guide groove, the second 15rolling mechanism being rollably mated with the second guide groove and the first rolling mechanism and the second rolling mechanism being jointly clamped on the guide rail and being rollable relative to the guide rail (see Fig. 6 and 11); wherein the connecting portion is provided with a hanging hole (see Fig. 6, and 9-10; fasteners 60 and Paragraph 0029, Lines 8-9, as shown the members 28 and 26 are attached using fasteners; such fasteners as illustrated must secure into a hole in the portion 26, therefore the portion 26 has a “hanging hole” where the fasteners 60 attach to), the hanging hole being configured to carry the calibration member (see Fig. 6 and 9-10, the hanging hole or where the fastener 60 secure to are configured to carry a calibration member in the same manner as carrying 28).
Re. Cl. 2, Slack discloses: the first rolling mechanism comprises a first mounting plate (see annotated figure 11) and at least one first wheel (74, Fig. 11), the first wheel being mounted 20to the first mounting plate and being rollably mated with the first guide groove and the first mounting plate being mounted to the connecting portion (see Fig. 11, mounted to the first mounting plate as being mounted within housing 56a of which the annotated mounting plate is a constituent part); and the second rolling mechanism comprises a second mounting plate (see annotated figure 11) and at least one second wheel (other 74, Fig. 11), the second wheel being mounted to the second mounting plate and being rollably mated with the second guide groove and the second mounting plate being mounted 25to the connecting portion (see Fig. 11, mounted to the first mounting plate as being mounted within housing 56b of which the annotated mounting plate is a constituent part).
Re. Cl. 3, Slack discloses: the first rolling mechanism is provided with a first protective wall (where 56a points to in Fig. 11), the first protective wall being fixedly connected to the 14first mounting plate and the first wheel being located between the first guide groove and the first protective wall (see Fig. 11);
Re. Cl. 5, Slack discloses: the first guide groove and the second guide groove extend along a straight line and are parallel to each other (see Fig. 111, they would extend into the page in the view shown in Fig. 11 and parallel to one another along opposing sides of 38).
Re. Cl. 9, Slack discloses: the displacing apparatus further comprises a locking member (86, Fig. 8), so that the locking member locks the displacing 20assembly on the guide rail (see Paragraph 0034).
Re. Cl. 10, Slack discloses: the locking member comprises a locking bolt (86, Fig. 8), the locking bolt being mated with a thread of the displacing assembly (see 88, Fig. 6 and Paragraph 0034 which discussed the opening being in the mount 26), so that the locking bolt abuts on the guide rail or release from the guide rail (see Fig. 8-10).
Re. Cls. 1 and 2, Slack does not disclose the first and second rolling mechanism detachbly mounted to the connecting portion (Cl. 1) or the first wheel being detachably mounted to the first mounting plate and the first mounting plate being detachably mounted to the connecting portion (Cl. 2).  Richardson discloses a rolling mechanism (Fig. 11-12) which includes a wheel housing (36, Fig. 11) which houses wheels therein (see 40 Fig. 12 or 88 Fig. 14).  Re. Cl. 1, Richardson discloses that it is known to have the rolling mechanism be detachably mounted to a connecting portion (housing removably coupled to the door structure, Col. 16, Lines 29-30).  Re. Cl. 2, Richardson further discloses that it is known to employ the detachable connection between the rolling mechanism and connecting portion in the form of having the wheel detachably mounted to a mounting plate (see Fig. 11-12, wheel 40/88 snapping into mounting plate 50; Col. 15, Lines 15-17 and Col. 16, Lines 26-28) and the mounting plate being detachably mounted to the connecting portion (since mounting plate 50 is a part of the housing and the housing is removably coupled to the connecting portion/door structure as discussed in Col. 16, Liens 29-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Slack device to have the rolling mechanisms detachably mounted as disclosed by Richardson since Richardson states that such a modification permits easy repair of the assembly in case of unexpected failure of the wheel and prolongs the life of the device (Col. 16, Lines 26-35).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Slack in view of Richardson as applied above, and in further view of VanderPol US 4872249 (hereinafter VanderPol).
Re. Cls. 4 and 6, Slack discloses that the rail and wheels have interacting V-shaped profiles with the wheel having a V-shaped groove and the rail having a V-shaped protrusion.  Therefore, Slack does not disclose the first guide groove and the second guide groove are recessed from the pair of opposite surfaces of the guide rail; the first guide groove and/or the second guide groove are/is V-shaped groove(s).  VanderPol discloses a displacing apparatus (Fig. 3) which includes a guide rail (26, Fig. 3) and a displacing assembly (45, Fig. 3).  Re. Cls. 4 and 6, VanderPol discloses a first guide groove and a second guide groove are recessed from a pair of opposite surfaces of the guide rail (see Fig. 3, the V-shaped grooves of 26 are recessed portions where rollers 48 engage); the first guide groove and/or the second guide groove are/is V-shaped groove(s) (see Fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the guide rail so that it is V-shaped as disclosed by VanderPol since VanderPol states that such a modification provides a simple guide assembly for accurately locating a device or tool (Abstract, Lines 16-18).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Slack in view of Richardson in view of VanderPol as applied to claims 4 and 6 above, and further in view of Houck US 5580174 (hereinafter Houck).
Re. Cl. 7, VanderPol discloses each of the V-shaped groove(s) comprises a first guide surface and a second guide surface, the first guide surface being mated with the second guide surface to form the V-shaped groove (see Fig. 3) but does not disclose the explicitly angle between the two surfaces (i.e. it being a 90 degree angle or perpendicular as claimed).  Houck discloses a displacing assembly (Fig. 3) which includes a V-shaped groove (see Fig. 3, created by 60) that interacts with a roller (30, Fig. 3) that has a first guide surface and a second guide surface (see 36’s Fig. 3), the first guide surface being mated with the second guide surface to form the V-shaped groove (see Fig. 3 and 7-8) and the first guide surface being perpendicular to the second guide surface (Col. 5, Lines 11-14, by each 36 being 45 degrees relative to vertical, they are 90 degrees apart from one another).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Slack in view of VanderPol device to have the angle of the V-shaped groove be 90 degrees as disclosed by Houck since Houck states that such a modification enables the weight of the sliding device to be distributed evenly among both vertical and horizontal components enabling the device to slide with ease (Col. 8, Lines 41-47).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Slack in view of Richardson as applied above, and in further view of Burkhalter US 5555814 (hereinafter Burkhalter).
Re. Cl. 8, Slack does not disclose that the guide rail is made of an aluminum alloy profile.  Burkhalter discloses that it is known to use an aluminum alloy to form a guide rail in a displacing apparatus since it can be extruded and results in a combination of high strength and low weight (Col. 2, Lines 30-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Slack device so that the guide rail is made out of an aluminum alloy as disclosed by Burkhalter since Burkhalter states that such a modification results in a high strength and low weight track section (Col. 2, Lines 30-35).  
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Harmer US 2019/0187249 (hereinafter Harmer) in view of VanderPol in view of Hart US 8721199 (hereinafter Hart).
Re. Cl. 12, Harmer discloses: An automobile calibration device (100, Fig. 1), comprising: a calibration stand (101, Fig. 1) and a displacing apparatus (Paragraph 0034, Lines 1-5, manner in which 130/133 is displaced or adjusted relative to 127 and rail 127), the displacing apparatus being mounted on the calibration stand and configured to carry a calibration member (see 131a-b, Fig. 1) for calibrating one or more assistance sensors in the automobile assistance system (Paragraph 0028, Lines 1-4), 5the calibration stand comprising: a pedestal (105, 109, Fig. 1); a lifting mechanism (119, 121, Fig. 1), the lifting mechanism being fixed on the pedestal (see Fig. 1); and a fixing plate (133, Fig. 3), the fixing plate being slidable mounted on the lifting mechanism (Paragraph 0034, Lines 1-5); the displacing apparatus being fixedly mounted on the fixing plate (see Fig. 3, part of plate 133 which produces the sliding movement), so that the displacing 10apparatus is movable along the lifting mechanism with the fixing plate (Paragraph 0034, Lines 1-5); the displacing apparatus comprising: a guide rail (127, Fig. 1 and 3), and a displacing assembly (part of the plate 133 which produces the sliding movement discussed in Paragraph 0034), the displacing assembly comprising a connecting portion (see Fig. 3, portion 330 of 133 which connects to the reflector 131 as discussed in Paragraph 0035), the connecting portion being configured to carry the calibration member (see Fig. 1 and 3); wherein the connecting portion is provided with a hanging hole, the hanging hole being configured to carry the calibration member (as discussed in Paragraph 0035, Lines 10-25, various connections between reflector 131 and setting 330 including a screw, in that instance the screw would have to pass into a “hanging hole” in the connecting portion to secure the two parts together).
Re. Cls. 12-13, Harmer does not disclose wherein a first guide groove and a second guide groove is formed on a pair of opposite surfaces of the guide rail; the displacing assembly comprising a first rolling mechanism, 15a second rolling mechanism, the first rolling mechanism and the second rolling mechanism being detachably mounted to the connecting portion; the first rolling mechanism being rollably mated with the first guide groove, the second rolling mechanism being rollably mated with the second guide groove and the first 20rolling mechanism and the second rolling mechanism being jointly clamped on the guide rail and being rollable relative to the guide rail (Cl. 12) or the first guide groove and/or the second guide groove are/is V-shaped groove(s) (Cl. 13).  VanderPol discloses a displacing apparatus (Fig. 3) which includes a guide rail (26, Fig. 3) and a displacing assembly (45, Fig. 3).  Re. Cl. 12, VanderPol discloses a first guide groove (see Fig. 4, top groove in 26) and a second guide groove (see Fig. 3, lower groove in 26) is formed on a pair of opposite surfaces of the guide rail (see Fig. 3); the displacing assembly comprising a first rolling mechanism (48, Fig. 3), 15a second rolling mechanism (48, Fig. 3), the first rolling mechanism and the second rolling mechanism being mounted to the connecting portion (see Fig. 3, mounted to connecting portion 46); the first rolling mechanism being rollably mated with the first guide groove, the second rolling mechanism being rollably mated with the second guide groove and the first 20rolling mechanism and the second rolling mechanism being jointly clamped on the guide rail and being rollable relative to the guide rail (see Fig. 3).  Re. Cl. 13, VanderPol discloses the first guide groove and/or the second guide groove are/is V-shaped groove(s) (see Fig. 3, the shape of the grooves where 48s engage are V-shaped).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Harmer device to have the guide rail and rolling mechanism device of VanderPol since Harmer states that a sliding function is used but other configurations are also able to the be used (Paragraph 0034, Lines 5-8) and VanderPol states that such a modification provides a simple guide assembly for accurately locating a device or tool (Abstract, Lines 16-18).
Re. Cl. 12, the combination of Harmer in view of VanderPol does not disclose that the first and second rolling mechanisms are detachably mounted to the connecting portion.  Hart discloses a sliding configuration (Fig. 5) which includes first and second rolling mechanisms (11, 12 Fig. 5) which are detachably mounted to a connecting portion (see Fig. 5, detachably mounted to connecting portion 4 via threaded fasteners 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling mechanisms of VanderPol to be detachably secured as disclosed by Hart in order to enable the user to replace old, worn or damaged parts of a wheel assembly.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Harmer in view of VanderPol in view of Hart above, and further in view of Houck US 5580174 (hereinafter Houck).
Re. Cl. 14, VanderPol discloses each of the V-shaped groove(s) comprises a first guide surface and a second guide surface, the first guide surface being mated with the second guide surface to form the V-shaped groove (see Fig. 3) but does not disclose the explicitly angle between the two surfaces (i.e. it being a 90 degree angle or perpendicular as claimed).  Houck discloses a displacing assembly (Fig. 3) which includes a V-shaped groove (see Fig. 3, created by 60) that interacts with a roller (30, Fig. 3) that has a first guide surface and a second guide surface (see 36’s Fig. 3), the first guide surface being mated with the second guide surface to form the V-shaped groove (see Fig. 3 and 7-8) and the first guide surface being perpendicular to the second guide surface (Col. 5, Lines 11-14, by each 36 being 45 degrees relative to vertical, they are 90 degrees apart from one another).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Harmer in view of VanderPol device to have the angle of the V-shaped groove be 90 degrees as disclosed by Houck since Houck states that such a modification enables the weight of the sliding device to be distributed evenly among both vertical and horizontal components enabling the device to slide with ease (Col. 8, Lines 41-47).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Harmer in view of in view of VanderPol in view of Hart in view of Burkhalter.
Re. Cl. 15, the combination discussed above does not disclose that the guide rail is made of an aluminum alloy profile.  Burkhalter discloses that it is known to use an aluminum alloy to form a guide rail in a displacing apparatus since it can be extruded and results in a combination of high strength and low weight (Col. 2, Lines 30-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Harmer and VanderPol device so that the guide rail is made out of an aluminum alloy as disclosed by Burkhalter since Burkhalter states that such a modification results in a high strength and low weight track section (Col. 2, Lines 30-35).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 12-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Troxell US 2006/0199677, Miura US 5537929, Kulesia US 20180231174, Hall US 7653997, Hida US 2015/0233521 and Brennan US 4739688 disclose other known displacing apparatus which are pertinent to Applicant’s invention and are presented for consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632